FILED

UNITED sTATEs DISTRICT CoURT JUN ' 7 2018

. U.S. District & Ban\656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain “(l) a short and plain statement of the grounds for the court’s jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. S(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Call'fano, 75
F.R.D. 497, 498 (D.D.C. 1977). A complaint “that is excessively long, rambling, disjointed,
incoherent, or full of irrelevant and confusing material will patently fail [Rule 8(a)’s] standard,

and so will a complaint that contains an untidy assortment of claims that are neither plainly nor

concisely stated, nor meaningfully distinguished from bold conclusions, sharp harangues and
personal comments.” Jiggetts v. D.C., 319 F.R.D. 408, 413 (D.D.C. 2017), ajj”’d sub nom.
Cooper v. D.C., No. 17-7021, 2017 WL 5664737 (D.C. Cir. Nov. 1, 2017). The instant
complaint fits the bill.

Plaintiff resides in East Stroudsburg, Pennsylvania. The complaint captioned “Civil and
Criminal Complaint for Injury, Judgment, and lnjunctive Relief” is difficult to follow. At most,
plaintiff seeks to make a federal case out of an unpaid ticket issued by the City of Stroudsburg
for a parking violation, which the Parking Bureau “refused to dismiss,” Compl. 1111 9-12, and for
which plaintiff may have faced local prosecution See id. at 6 11 1 (“A travel issue was litigated
in 2013 federal district court of Middle District of Pennsylvania handle[d] by [defendant U.S.
Attorney Karoline] Mehalchick.”); cf. Pennsylvania v. Gloria Sun Jung Yun, No. 3:18-MC-
00066, 2018 WL 1178546, at **1, 3 (M.D. Pa. Feb. 13, 2018), report and recommendation
adopted sub nom. Pennsylvania v. Sun Jung Yun, No. 3:18-MC-00066, 2018 WL 1175224 (M.D.
Pa. l\/Iar. 6, 2018) (noting that “[t]he defendant, Gloria Sun Jung Yun, is awaiting disposition of
summary proceedings before a state magisterial district judge in the matter of Commonwealth v.
Yun, Docket No. MJ-43201-TR-0000283-2018 (Monroe Cty. Magis. Dist. Ct.),” and remanding
case upon determining that Yun had satisfied “none of the substantive criteria for removal 'of a
criminal prosecution”).

The instant complaint does not contain a cogent statement of facts showing plaintiff s
entitlement to relief and the grounds upon which this court’s jurisdiction rests. Apart from those
pleading defects, plaintiff has established no basis for pursuing her purported criminal claims as
an “acting private attorney general.” Compl. at 3. F or “in American jurisprudence at least, a

private citizen lacks a judicially cognizable interest in the prosecution or nonprosecution of

another.” Linda R.S. v. Rz'chard D., 410 U.S. 614, 619 (1973). Moreover, the federal criminal
code generally confers no private right of action, see, e.g., Crosby v. Catret, 308 Fed. App’x 453
(D.C. Cir. 2009) (per curiam) (“there is no private right of action under” 18 U.S.C. §§ 241 and
242), and “[t]he Supreme Court has ‘rarely implied a private right of action under a criminal
statute,’ ” let alone from “a bare criminal statute with no other statutory basis for inferring that a
civil cause of action exists,” Lee v. United States Agency for lnt'l Dev., 859 F.3d 74, 77 (D.C.
Cir. 2017) (quoting Chrysler Corp. v. Brown, 441 U.S. 281, 316 (1979) (other citation and
internal quotation marks omitted)). Therefore, this case will be dismissed A separate order

accompanies this l\/lemorandum Opinion.

4,§1 /
Date: June_ ,2018 l ited W'ict]u_dge

F»i)/“""V